Citation Nr: 0500720	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  04-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1983.

The case comes before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board notes that, in September 2004, the veteran 
presented testimony before the undersigned Veterans Law Judge 
(VLJ) with respect to the issue on appeal.  A transcript of 
that hearing has been associated with the claims file.

Additionally, the Board notes that, the March 2004 
substantive appeal perfected the issue of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for lumbosacral strain, and the issue of 
service connection for residuals of a right ankle sprain.  
However, at the September 2004 hearing, the veteran indicated 
that he wished to withdraw the claim of service connection 
for residuals of a right ankle sprain.  As such, the 
veteran's claim of service connection for residuals of a 
right ankle sprain is withdrawn.  See 38 C.F.R. § 20.204 
(2004).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of service connection for lumbosacral strain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  In a November 1983 rating decision, the Columbia, South 
Carolina VA Regional Office denied the veteran's claim 
seeking entitlement to service connection for lumbosacral 
strain.  He was informed of this decision and of his 
appellate rights via correspondence dated later in December 
1983.  The veteran did not file a timely appeal with respect 
to this issue.  The November 1983 rating decision is final. 

3.  The evidence associated with the claims file since the 
November 1983 rating decision concerning the issue of service 
connection for lumbosacral strain has not been considered 
previously and raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for lumbosacral strain.


CONCLUSION OF LAW

1.  The November 1983 rating decision, denying service 
connection for entitlement to service connection for 
lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  New and material evidence has been presented since the 
November 1983 decision, and the claim for service connection 
for lumbosacral strain is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 46,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2004).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The Board is granting the appellant's claim to reopen the 
previously denied claim for lumbosacral strain.  No 
additional evidence is required to make a determination as to 
this issue, and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
appellant.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in a 
November 1983 decision, the RO denied the veteran's claim of 
service connection for lumbosacral strain.  This decision is 
final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1100 
(2004).

In the November 1983 decision, the Columbia, South Carolina 
VA Regional Office declined to grant the veteran's claim for 
service connection for lumbosacral strain.  The RO indicated 
that the veteran's separation examination showed no 
complaints of back pain, and that the recent VA examination 
showed: the pelvis was well balanced; there were no muscle 
spasms or tenderness of the preivertebral region; a normal 
range of motion; and, no weakness of the lower extremities.  
It was determined that service connection could not be 
granted because the VA medical examination did not show a 
current disability.  

The evidence received since the November 1983 decision, 
includes a March 2003 letter from Thad H. Chalfant, D.C., 
which indicates that the veteran's current chronic back 
disorder had its onset in 1968.  Also included in the 
evidence is a letter dated April 2004 from Ross D. Lynch, 
M.D., which indicates that the veteran currently has lumbar 
spondylosis and nonspecific back pain.  Furthermore, Dr. 
Lynch indicated that years of mechanic's work and ejection 
seat testing in service could have created some of the 
symptomatology of the veteran's current back disorder. 

On the occasion of a hearing on appeal before the undersigned 
VLJ in September 2004, the veteran testified that he 
initially injured his back in service during flight training.  
In this regard, he explained that he was an aircraft 
maintenance mechanic and his training included jumping out of 
an aircraft to determine the effects of altitude had on him.  
The veteran further testified that he suffered an injury to 
his back on one occasion when the trigger was pulled for him 
to eject and instead he was thrown approximately 25 to 30 
feet in the air and the seat remained with him, which caused 
a forceful upward thrust.  

Upon a review of the evidence, the Board finds that the 
evidence received after the November 1983 decision relating 
to the claimed lumbosacral strain is new evidence which is 
not redundant or cumulative of other evidence previously 
considered.  As well, the Board finds that the evidence 
submitted is material as it relates to an unestablished fact 
necessary to substantiate the claim, this being that the 
veteran's currently has a back disorder, and that his back 
disorder may be etiologically related to his active service.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim regarding entitlement to service connection for 
lumbosacral strain in that such evidence constitutes new and 
material evidence, raising a reasonable possibility of 
substantiating the claim.  Accordingly, the appellant's claim 
of service connection for lumbosacral strain is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

Since the claim of service connection for lumbosacral strain 
is reopened, the Board must address the merits of the 
appellant's claim.  Before proceeding to a decision on the 
merits, it is the Board's opinion that further development is 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  Hence, this claim will be remanded for 
the purpose of obtaining a medical determination concerning 
the etiology of the appellant's current disorder.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for lumbosacral 
strain.  To this extent, the appeal is granted.


REMAND

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue of 
entitlement to service connection for lumbosacral strain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The Board 
notes that the VA last examined the veteran's back in October 
1983.  VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Therefore, the Board finds that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) should be accomplished.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
an examination should be afforded the veteran before an 
appellate decision on the merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
lumbosacral strain since November 1983, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Additionally, the RO 
should request that the veteran provide 
information as to the dates of any 
treatment for his lumbosacral strain at 
any VA Medical Center since November 
1983.  Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2004).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  After the development described above 
has been completed, the veteran should be 
afforded a VA orthopedic examination to 
evaluate the nature, severity, and 
etiology of the back disorder.  If the 
examiner finds no such disorder, the 
examiner should so indicate.  The RO must 
make the claims file available to the 
examiner.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
assess the claimed back disorder, 
including but not limited to 1) x-rays 
studies and 2) range of motion studies 
(with specific measurements expressed in 
degrees).  The examiner should review all 
of the veteran's in-service and post-
service medical records and history, 
including but not limited to the various 
private medical records submitted by the 
veteran during the course of his appeal.  
Following an examination of the veteran 
and a review of his medical records and 
history, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the current back 
disorder became manifest during active 
service or to a compensable degree within 
a one year period of his discharge from 
active service, is related to any in-
service incident or injury, or otherwise 
related to his active service.  The VA 
specialist should also render an opinion 
as to whether it is at least as likely as 
not that the back disorder is related to 
any post-service event(s) or diseases 
including the aging process.  If the 
etiology of the disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
back disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should adjudicate the appellant's claim 
for entitlement to service connection for 
lumbosacral strain.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


